Citation Nr: 0103849	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-09 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1974 to February 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington.  The Board recognizes that a 
portion of the veteran's March 2000 Travel Board hearing was 
not properly transcribed.  Thus, VA afforded the veteran an 
opportunity to testify at another hearing in December 2000; 
however, the veteran canceled that hearing.  See 
38 C.F.R. §§ 20.704(e) (2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The veteran contends that the stressor that resulted in 
claimed PTSD was a kidnapping, with the veteran having been 
beaten in the course of confinement.  He has provided 
detailed information regarding this in-service episode.  In 
particular, he has stated he was stationed aboard the U.S.S. 
Frederick or Frederickson and aboard the U.S.S. Duluth.  He 
has reported that in early 1975 he was threatened and 
harassed by his NCO for a period of several months or so, and 
that in July 1975 that NCO forcibly removed the veteran and 
another individual from the ship, bringing them via truck and 
boat to a small island in the Subic Bay.  The veteran states 
the NCO forced himself and another soldier to march for two 
days before being transported by a civilian boat to a bamboo 
shack in a primitive village where the natives lived.  He 
reports he was in captivity in that village for approximately 
17 days.  The veteran has provided the names of both the NCO 
and the other individual with whom he was kidnapped.  The 
veteran then argues that he turned himself in upon release 
and that he bore visible signs of abuse such as a black eye, 
etc.  He further argues that it was traumatic returning to 
service duties and hearing stories about cannibalism, etc., 
attributed to him and his NCO.  He indicates his NCO was 
placed in the brig upon return to military custody.  The 
veteran further argues that subsequent to the incident he 
used alcohol and his service performance declined.

There is service evidence relevant to the veteran's AWOL 
period, without mention of allegations of kidnapping or 
physical abuse.  Service medical records do not document 
signs of physical abuse contemporary to the claimed 
kidnapping.  Records generally document the veteran's in-
service behavioral problems.  There is post-service medical 
evidence in the claims file diagnosing PTSD related to the 
in-service kidnapping/personal assault as recounted by the 
veteran.  

The Board has considered the decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in Patton v. West, 12 Vet. App. 
272 (1999), which held that special consideration must be 
given to claims for PTSD based on a personal assault.  See VA 
Manual M21-1, Part III, paragraph 5.14c (in cases of personal 
assault, development to alternate sources for information 
(medical records, civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals) is 
critical.  Also set out are examples of behavior changes that 
might indicate a stressor, such as the following (as 
applicable):

(a)  Visits to a medical or counseling 
clinic or dispensary without a specific 
diagnosis or specific ailment;
(b)  Sudden requests that the veteran's 
military occupational series or duty 
assignment be changed without other 
justification;
(c)  Lay statements indicating increased 
use or abuse of leave without an apparent 
reason such as family obligations or 
family illness;
(d)  Changes in performance and 
performance evaluations;
(e)  Lay statements describing episodes 
of depression, panic attacks or anxiety 
but no identifiable reasons for the 
episodes;
(f)  Increased or decreased use of 
prescription medications;
(g)  Increased use of over-the-counter 
medications;
(h)  Evidence of substance abuse such as 
alcohol or drugs;
(i)  Increased disregard for military or 
civilian authority;
(j)  Obsessive behavior such as 
overeating or undereating;
(k)  Pregnancy tests around the time of 
the incident;
(l)  Increased interest in tests for HIV 
or sexually transmitted diseases;
(m)  Unexplained economic or social 
behavior changes;
(n)  Treatment for physical injuries 
around the time of the claimed trauma but 
not reported as a result of the trauma;
(o)  Breakup of a primary relationship.

The M21-1 provides that evidence of the above may require 
review by a clinician to determine whether such is indicative 
of/consistent with the claimed stressor.

The RO in this case has sent the veteran general advisory 
letters pertinent to developing his claim, to include based 
on personal assault.  However, because of the change in the 
law brought about by the Veterans Claims Assistance Act of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law to avoid prejudice to the veteran.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

In particular, the RO should further attempt to obtain 
relevant service personnel records, specifically those 
associated with the veteran's 1975 AWOL period.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  The RO should also 
consider the details provided by the veteran and attempt to 
verify the alleged in-service kidnapping and assault.  
Further examination may then be warranted based on accurate 
and complete consideration of the circumstances.

Accordingly, this matter is remanded to the RO for the 
following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
psychiatric problems since service and 
request such for association with the 
claims file.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2))

2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should make another attempt to 
secure the veteran's service personnel 
records through official channels.  In 
particular, the RO should attempt to 
obtain any additional records associated 
with the veteran's period of AWOL in 
1975, to include narrative statements 
obtained from the veteran or other 
military personnel at that time or any 
documentation relevant to 
investigations/disciplinary 
hearings/determinations.

4.  The RO should further develop the 
veteran's contentions regarding the 
reported in-service kidnapping and 
physical abuse.  The attention of the RO 
is directed to M21-1, paragraph 5.14c, 
Exhibits A.3 and A.4 for sample 
development letters.  A field examiner 
should be utilized if a personal 
interview is deemed necessary to obtain 
any supporting evidence or if specific 
records or statements sought cannot 
otherwise be provided.  The RO should 
specifically advise the veteran of the 
value of statements from the other 
individuals purportedly involved in the 
claims kidnapping, or from service 
personnel who might have knowledge of 
such incident, and assist him to the 
extent possible.  The veteran should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful event and that he must 
be as specific as possible because 
without such details an adequate search 
for supporting information cannot be 
conducted.  All alternate sources set 
forth in M21-1, paragraph 5.14c should be 
utilized.  

5.  The RO should review the file and 
conduct indicated verification efforts 
through the U.S. Armed Services Center 
for Research of Unit Records, located at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, pertinent to the 
veteran's duty stations, assignments or 
personnel served with, including those 
mentioned by the veteran, M.R. and J.B.

6.  Thereafter, the RO should prepare a 
summary including all associated 
documents and then make a specific 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was 
exposed to a stressor, or stressors, in 
service, and, if so, what was the nature 
of the specific stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

7.  After the foregoing development has 
been completed to the extent possible, 
and only if it is determined that there 
is credible supporting evidence that a 
claimed stressor actually occurred, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a psychiatrist who has not previously 
examined him to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied.  With this request, the RO 
should provide the examiner with a list 
of all stressors that have been verified.  
The examination report must reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate previous psychiatric findings 
and diagnoses with current findings to 
obtain an accurate picture of the 
veteran's psychiatric status.  The 
examiner should be requested to provide 
an opinion as to the etiology of any such 
condition.  Regarding PTSD, if found, the 
examiner should express an opinion as to 
whether the veteran has PTSD related to 
his military service and whether a 
diagnosis of PTSD is supportable solely 
by the stressor(s) that have been 
supported in the record.  The examiner 
should be asked to comment on the 
significance, if any, in the diagnostic 
assessment of evidence that is indicative 
of behavioral changes (see M21-1, 
paragraph 5.14c(8)(9)).  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


